Citation Nr: 0103870	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of bipolar disorder, currently rated 10 
percent disabling.  

2.  Evaluation of multiple sclerosis with left lower 
extremity weakness, currently rated as 20 percent disabling.  

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July to December 1978, 
and from October 1980 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in April 1998 which granted service connection for 
bipolar disorder secondary to service-connected multiple 
sclerosis and rated it 10 percent disabling, denied a 
disability rating of more than 20 percent for his service-
connected multiple sclerosis with left lower extremity 
weakness, and denied his claim of entitlement to TDIU.  

A claim of entitlement to service connection for post-
traumatic stress disorder was raised by the veteran, but to 
date he has not responded to VA's request for additional 
information and so that issue is not before the Board.  


REMAND

The veteran asserts his bipolar disorder should have been 
assigned a disability rating of more than 10 percent when 
service connection was granted in April 1998.  In addition, 
he contends his multiple sclerosis with left lower extremity 
weakness is more disabling than the 20 percent rating in 
effect since June 1995 reflects, and argues that his service-
connected disabilities have rendered him unable to obtain and 
retain substantially gainful employment.  

The Board notes that the veteran reported at his April 1998 
VA examination that he continued to received regular 
treatment at the Charleston VA medical facility from Dr. Deci 
for his service-connected psychiatric disability.  The most 
recent treatment records from him are dated in 1997, however.  
In materials dated in January 1999, received by the Board in 
November 2000, the veteran reported that he was being treated 
at a VA specialty clinic for treatment of manifestations of 
his multiple sclerosis in his lower extremities.  Those 
records should be obtained.  Appellate consideration of the 
TDIU claim cannot be accomplished until the additional 
development on the increased rating claims has been 
attempted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bipolar 
disorder, and multiple sclerosis with 
left lower extremity weakness, since the 
last treatment records were obtained.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
psychiatric examination to identify the 
symptoms and manifestations of the 
veteran's bipolar disorder.  The claims 
folder including a copy of this REMAND, 
must be made available to the examiner 
for review.  The examiner should opine, 
to the extent possible, whether and if so 
to what extent, the veteran's bipolar 
disorder effects his ability to obtain 
and retain substantially gainful 
employment.  All findings shall be 
reported in detail, and should be 
accompanied by a complete rationale.  The 
examiner should express an opinion as to 
the veteran's Global Assessment of 
Functioning (GAF) due to the service-
connected psychiatric disability alone 
and the GAF due to all the service-
connected disabilities.  

3.  The veteran should be afforded a VA 
neurologic examination to identify the 
symptoms and manifestations of his 
multiple sclerosis with left lower 
extremity weakness.  The claims folder 
including a copy of this REMAND, must be 
made available to the examiner for 
review.  The examiner should opine, to 
the extent possible, whether and if so to 
what extent, the veteran's multiple 
sclerosis with left lower extremity 
weakness impairs his ability to obtain 
and retain substantially gainful 
employment.  All findings shall be 
reported in detail, and should be 
accompanied by a complete rationale.  

4.  The RO must review and undertake 
whatever development is necessary, 
including but not limited to VA 
examinations, to assess the level of 
disability attributable to each of the 
veteran's service-connected disabilities.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claims of 
entitlement to an increased initial 
rating for the veteran's service-
connected bipolar disorder secondary to 
service-connected multiple sclerosis, an 
increased rating for the veteran's 
service-connected multiple sclerosis with 
left lower extremity weakness, currently 
evaluated as 20 percent disabling, and 
TDIU.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


